Citation Nr: 1635967	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  05-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for ischemic heart disease, status post coronary artery bypass graft (CABG), currently rated as 100 percent disabling.

2.  Entitlement to an extraschedular rating for ischemic heart disease, status post CABG.

3.  Entitlement an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based upon individual unemployability (TDIU) prior to August 5, 2008.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  The RO in Wichita, Kansas, currently has jurisdiction over the Veteran's claims file.  

The present appeal has been the subject of prior actions by the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, in September 2014, the Board issued a decision which denied an initial rating in excess of 30 percent for ischemic heart disease prior to August 5, 2008, to include a temporary total rating; and assigned a 100 percent rating for the ischemic heart disease effective August 5, 2008.  The Board remanded the following issues for further development: entitlement an initial rating in excess of 30 percent for PTSD, entitlement to a schedular rating in excess of 30 percent for ischemic heart disease post CABG since December 1, 2008, entitlement to an extraschedular rating for ischemic heart disease post CABG, and entitlement to a TDIU.  The record, including an April 2016 Supplemental Statement of the Case, reflects that the 100 percent rating for ischemic heart disease was confirmed and continued for the period since August 5, 2008; the issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to TDIU were denied below.  The case has now been returned for additional appellate consideration.

As a preliminary matter, the Board finds that the development directed by its September 2014 remand in this case has been substantially completed.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating available for his service-connected ischemic heart disease post-CABG.

2.  Throughout the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

3.  Prior to August 5, 2008, resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that his service-connected PTSD precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veteran's claim for a schedular rating in excess of 100 percent for ischemic heart disease, status post CABG is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105 (West 2014).

2.  The Veteran's claim for an extraschedular rating for ischemic heart disease, status post CABG is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105 (West 2014).

3.  The criteria for an increased initial rating of 70 percent, but no higher, for the Veteran's service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for the assignment of a TDIU prior to August 5, 2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

In an April 2016 Rating Decision, the RO awarded a 100 percent disability rating for ischemic heart disease, status post CABG, effective August 5, 2008.  As this grant represents a grant of the full benefit sought on appeal, there is no "controversy" or "issue" currently before the Board as the claim has been resolved in the Veteran's favor.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review). 

Similarly, there remains no "controversy" or "issue" with respect to the Veteran's claim of entitlement to an extraschedular rating for ischemic heart disease, status post CABG, as such rating is warranted only where the schedular evaluation is inadequate.  38 C.F.R. § 3.321 (2015).  Here, the total benefit sought on appeal has been granted.

 The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014).  As the Veteran has received a full grant of the benefit sought for his 
claim for an increased rating for ischemic heart disease, status post CABG, there remains no error of fact or law for the Board to address with respect to these issues, and the appeal with respect to these issues must be dismissed.

II.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, as is the case with the Veteran's claim for a higher initial disability rating for PTSD, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him multiple VA examinations to assess the severity of his PTSD. There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  The Board will therefore proceed to the merits of the matters on appeal.

III.  Increased Initial Rating

The Veteran asserts that his service-connected PTSD warrants an initial disability rating higher than the 30 percent currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Following review of the evidence of record, the Board finds that an increased rating of 70 percent, but no higher, is warranted.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4  (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126 .

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders ("General Rating Formula").  As relevant here, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (1994), prior to a regulatory change effective August 4, 2014.  38 C.F.R. § 4.130 (2015).  The regulation has been changed to reflect the current DSM-the DSM-5. The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  In the present case, the Veteran filed his claim prior to the August 4, 2014, regulatory change and some of the medical evidence includes the assignment of GAF scores.  The Board has considered these scores in adjudicating the claim.

Of note here, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

Although the VA examiners who evaluated the Veteran in July 2011 and September 2015 characterized his symptoms as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks-the level of impairment contemplated by a 30 percent disability rating-the evidence of record reflects that the Veteran's PTSD symptoms have included depressed mood, anxiety, memory loss, panic attacks, occasional homicidal ideation, irritability, difficulty concentrating, diminished interest in activities, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that when reasonable doubt is resolved in the Veteran's favor, such symptoms most closely approximate occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent disability rating.  Indeed, several of the symptoms just enumerated are specifically discussed in the criteria for a 70 percent rating and were identified by the VA examiners.  Thus, resolving all doubt in his favor, the evidence reflects symptomatology and impairment that most closely approximate the criteria for a 70 percent disability rating throughout the claim period.  To that extent, the claim is granted.

On the other hand, the Veteran's symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted.  In that regard, although in April 2015 the Veteran reported experiencing delusions and  hallucinations, in the form of occasionally feeling as though books and television shows are trying to give him a message, he denied experiencing hallucinations or delusions at the time of the September 2015 VA examinations,  and VA examiners and clinicians have consistently observed him to be alert and oriented in all spheres, without evidence of thought disorder, and with appropriate grooming and hygiene.  Additionally, although the Veteran endorsed occasional homicidal ideation in April and September 2015, he has also denied current homicidal ideation on other occasions, and has denied specific plans or intent.  Additionally, he has consistently denied experiencing suicidal ideation.  Thus, a persistent danger of harm to others, or of self-harm, consistent with the 100 percent rating criteria, has not been shown.  Furthermore, although he has described problems with memory loss and concentration, he has not reported the severity of memory loss described in the 100 percent rating criteria, which contemplates memory loss for names of close relatives, occupation, or his own name, nor has gross impairment in thought processes been observed by clinicians or VA examiners.  Finally, the Veteran was assigned GAF scores ranging from 50 to 65 during the period under review, and such scores also do not suggest total occupational and social impairment. 

In determining that a 70 percent, rather than a 100 percent, disability evaluation is warranted, the Board has considered that the Veteran divorced from his first wife, and that his relationship with his second, "common law wife," ended prior to the claim period, and that he has reported emotional detachment from those with whom he is closest.  It also acknowledges the Veteran's reports of tending to withdraw from others.  However, the Veteran has also described supportive relationships with his mother and his daughter and her three children.  In addition, he has described having at least a few friends.  The Board does not find that these interactions with others are consistent with total social impairment.

Although the Veteran has indicated on various occasions that he stopped working in 2004 primarily due to transportation limitations (he had to stop driving after he received a DUI), the Board also acknowledges that some degree of occupational impairment due to his PTSD is evidenced by the record.  However, a finding that the Veteran's psychiatric symptoms cause some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity, that would warrant finding that the Veteran is totally occupationally and socially impaired during the claim period. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

To the extent that the Veteran may believe he meets the criteria for a 100 percent disability rating, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  In this instance, the Board finds that the symptoms the Veteran has consistently described during treatment and during the course of this claim, as well as the symptoms documented during treatment and VA examinations, meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for PTSD is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein. See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  Entitlement to a TDIU prior to August 5, 2008

As already discussed, the Veteran is currently in receipt of a 100 percent rating for ischemic heart disease, status post CABG for the period from August 5, 2008, and, as a result, the issue of entitlement to a TDIU due to that disability is moot from that date, forward.  However, as entitlement to a TDIU is part of the Veteran's appeal of the initial rating assigned for his service-connected PTSD, a claim for a TDIU has been pending since he appealed the initial rating assigned for that disability.  See Rice, 22 Vet. App. at 453.  For the reasons that follow, the Board finds that a TDIU is warranted for the period prior to August 5, 2008.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling.  38 C.F.R. § 4.16 (a).  In light of the Board's grant, herein, of a 70 percent disability rating for PTSD prior to August 5, 2008, the Veteran now meets the percentage requirement during that time period.  The remaining question, then, is whether his PTSD also precluded him from securing and following a substantially gainful occupation during that time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The record reflects that the Veteran completed high school and that he completed most of the coursework for an associate's degree in architectural drawing.  He has never, however, been employed in that field.  He has been a worker at many jobs over the years without a clear career.  He last worked in 2001 as a painter/laborer.  He stopped working after he got a DUI and was no longer able to drive.  

The VA examiners who have evaluated the Veteran have acknowledged that he last worked in the early 2000s, but have not issued opinions on his employability, other than to say that his PTSD symptoms negatively affect his employment prospects. However, in February 2003, VA awarded the Veteran nonservice-connected pension benefits based primarily on his PTSD and depression.

As the competent and credible evidence of record supports a finding that the Veteran was unemployable prior to August 5, 2008, due to symptoms that have been linked to his service-connected PTSD, and as the evidence of record also suggests that the severity level of his psychiatric symptomatology was largely consistent throughout that time period, the evidence is at least evenly balanced as to whether his PTSD precluded him from obtaining and maintaining substantially gainful employment during that time.  Accordingly, entitlement to a TDIU prior to August 5, 2008, is warranted.  38 U.S.C.A. § 5107 (b).


ORDER

The claim of entitlement to an increased rating for service-connected ischemic heart disease, status post CABG, currently rated as 100 percent disabling, is dismissed.

The claim of entitlement to an extraschedular rating for ischemic heart disease, status post CABG is dismissed.

An initial rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

A TDIU prior to August 5, 2008, is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


